Title: From George Washington to Benjamin Tallmadge, 31 May 1781
From: Washington, George
To: Tallmadge, Benjamin


                        Dear Sir

                            Head Quarters New Windsor May 31st 1781
                        
                        I have duly received your favor of the 29th. The inclosed Letter for Colonel Sheldon, I entreat you will
                            forward by the first safe conveyance. With great esteem & regard I am Dear Sir Your Very Hble Servt

                    